sappi Sappi Limited June 10, 2010 Corporate Accounting (Reg. no. 1936/008963/06) PO Box 31560 2017 Braamfontein South Africa Tel +27 (0)11 407 8111 Fax +27 (0)11 403 8854 Mr. Damon Colbert United States Securities and Exchange Commission Division of Corporation Finance Mail Stop 4561 treet, N.E. Washington, D.C. 20549 United States of America Dear Mr. Colbert Form 20-F, Filed December 11, 2009 File No. 001-14872 Response to the Securities and Exchange Commission letter dated June 1, 2010 We, Sappi Limited, a company incorporated under the laws of the Republic of South Africa (the “Company”), have set forth below the Company’s responses to the comments received from the Staff of the Securities and Exchange Commission (the “SEC”) in its letter dated June 1, 2010, with respect to the Company’s Form 20-F Filed on December 11, 2009.The numbered paragraphs set forth below correspond to the numbered paragraphs in the SEC staff comment letter. SEC Staff Comments Part III Item 19.Exhibits We note your response to comment two in the letter dated March 15, 2010 and we re-issue that comment.We note that you failed to include attachments, exhibits, or schedules to some of your filed exhibits.Please file a complete copy of Exhibit 4.10, Exhibit 4.12, Exhibit 4.13, Exhibit 4.16 and Exhibit 4.18 with your next Exchange Act report.Regarding Exhibit 4.15, please confirm the company’s agreement to furnish supplementally a copy of any omitted schedules to the Commission upon request. Directors: Dr D C Cronjé (Chairman), Messrs R J Boëttger (Chief Executive Officer), J E Healey (USA), NP Mageza, H C Mamsch (Germany), J D McKenzie and M R Thompson, Drs D Konar and R Thummer (Austria), Mses K R Osar (USA) and B Radebe, Prof M Feldberg (USA), Sir A N R Rudd (UK) Secretaries Sappi Management Services (Pty) Ltd (Reg No 1989/001134/07) Company’s Response to above Comment We confirm that we will file as soon as practicable a complete copy of Exhibit 4.10, Exhibit 4.12, Exhibit 4.13, Exhibit 4.16 and Exhibit 4.18 under cover of a Form 6-K, which will be incorporated by reference into our next Form 20-F. Sappi Limited agrees to furnish supplementally a copy of any omitted Schedules of Exhibit 4.15 to the United States Securities and Exchange Commission upon request. If you would like to discuss the above Company’s responses to the comments, please contact the undersigned. In addition to addressing the above SEC staff comments, we hereby acknowledge that the Company is responsible for the adequacy and accuracy of the disclosure in the Form 20-F.We further acknowledge that, despite SEC staff comments and the Company’s changes to disclosure in response to such comments, the SEC retains the right to take action on the filings, and the staff’s position is that comments may not be asserted as a defense in any proceeding initiated by the SEC or any person under the United States federal securities laws. Yours faithfully, By:/s/ L Newman Mr. Laurence Newman Group Financial Controller Sappi Limited Direct telephone number + 27 11 407 8079,direct fax number + 27 11 403 8854 Copy to: John Reynolds United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 United States of America Mr. Roeloff Boëttger Sappi Limited 48 Ameshoff Street Braamfontein Johannesburg Page 2 of 3 Republic of South Africa Mr. Mark Thompson Sappi Limited 48 Ameshoff Street Braamfontein Johannesburg Republic of South Africa Mr, George Stephanakis Cravath, Swaine & Moore LLP CityPoint One Ropemaker Street London EC2Y 9HR United Kingdom Mr. Michael Comber Deloitte & Touche Private Bag X6 Gallo Manor Republic of South Africa Page3 of 3
